Title: Samuel Brown to Thomas Jefferson, 4 May 1814
From: Brown, Samuel
To: Jefferson, Thomas


          Dear Sir.
Natchez
May 4th
1814
          The last
mail from Catahoula brought me The
enclosed Letter
from
Judge Lewis which seems to close all
prospect of obtaining the information you wished from the papers of
Mr Henderson. From the statement of the
time of his Death, I am disposed to beleive, that your communication of
may
last never reached him but has probably been returned to the General Post
office, from that of Catahoula where it was deposited about the
beginning of June by my friend
Dr Smith.
          Although we submitted to the Embargo
without much murmuring it never was a very popular measure here as is
sufficiently evinced by the joy manifested by the people on receiving the news
of its repeal. In time of war money is what we most want and I would rather
sell my superfluous provisions to my enemy to enable my
me to buy arms & amunition to blow his brains out than attempt
the less heroic measure of starving him to Death—In time of war taxes must be
paid and unanimity
at home is essential to national
power & I fear this has not been promoted by the restrictive system—A few
speculators have engrossed the greatest part of our last years crop of cotton
at about six or seven cents per lb and many of our farmers are not able to pay
the current expences of their plantations. What benefit the community at large
may have derived from the measure I do not pretend to determine—as my means of
information are extremely limited.
          What will be the event of the great struggle in
Europe? Will
the usurper
be able to transmit his throne and titles to his Son or will the Bourbons be
restored?—
          A fatal disease the
Typhoid Pleurisy has spread itself over a great part of
the western
Country. From the beneficial effects of hot bathing I am
			 persuaded
			 that
Dr Jennings’ apparatus would have saved a
multitude of lives had it been in general use. There are few families among the
middling & poorer classes of people where a hot bath can be obtained
without exposing the patient to many inconveniences &
the attendants to much trouble. I long to see a
			 good
history of this Epidemic. It exhibited some features of a very peculiar kind.
Every evil  has its benefit—It
will check the rage for Bleeding which had become perniciously
fashionable in the
Philadelphia school of medicine—and with the
indiscriminate and unlimited use of mercury has done more mischief
that than a dozen of Epidemics—
          
          With sentiments of perfect respect &
the most sincere wishes for your happiness
          I
am Yo mo obtSam
Brown
        